Citation Nr: 0103518	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
cerebral concussion with headaches, currently evaluated as 10 
percent disabling.  




WITNESSES AT HEARING ON APPEAL

The veteran and a friend





ATTORNEY FOR THE BOARD

Susan J. Janec, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent rating, effective July 16, 
1996.  In an October 1999 rating decision, the RO granted a 
30 percent rating for PTSD, effective July 16, 1996.  The 
veteran has continued her appeal.  

The issue of entitlement to an increased rating for residuals 
of a cerebral concussion with headaches will be addressed in 
the Remand portion of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The old rating criteria for evaluating mental 
disabilities are more favorable to the veteran.  

3.  The veteran is demonstrably unable to obtain or retain 
employment due to her service-connected PTSD.  




CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records indicate that the veteran was sexually 
assaulted by a fellow serviceman while serving on active 
duty.  

At a VA psychiatric examination in September 1997, the 
veteran related that she had been a victim of a sexual 
assault while she was serving on active duty.  Since the 
incident, she has had difficulty trusting people and feeling 
safe.  She continued to experience nightmares about the 
event.  Upon mental status evaluation, there were no loose 
associations or flight of ideas.  There was no evidence of 
bizarre motor movements or tics.  Her mood was pleasant and 
her affect was appropriate.  She did not experience any 
delusions, hallucinations, or ideas of reference.  She was 
oriented in all three spheres, and her memory was good.  
Insight, judgment and intellectual capacity were adequate.  
PTSD was diagnosed.  

A September 1997 report of psychological evaluation from 
Carolina Psychological Associates indicated that the 
veteran's day-to-day functioning had been markedly affected 
by the inservice assault.  She sought to provide her own 
entertainment as she was uncomfortable in the company of 
others.  She had become depressed just after the assault and 
considered suicide; however, she had no further self-
destructive ideations and had not made any gestures.  She had 
recently completed her Bachelor of Science degree and lived 
with her current boyfriend.  She kept busy with a variety of 
activities, including reading, exercising, and walking her 
dog.  Upon mental status evaluation, her affect was variable.  
She was animated and quite friendly initially; however, she 
became tearful and agitated when discussing the assault, and 
significant disparity in her memory for the event was 
evident.  There was no evidence of overt psychosis or organic 
impairment.  She engaged in significant avoidance of stimuli 
associated with the assault and experienced recurrent, 
intrusive recollections of the event.  Results from 
psychological tests were consistent with a diagnosis of PTSD 
with mild histrionic traits.  The clinician noted that the 
veteran displayed a pattern of denial of the impact the 
assault had had on her life; however, he concluded that she 
most likely experienced a sense of hopelessness and 
helplessness.  

In a June 1999 letter, the veteran's treating psychologist 
and social worker from the VA remarked that the veteran had 
PTSD due to her inservice sexual assault.  She continued to 
experience clinically significant re-experiencing symptoms 
including distressing intrusive recollections, dreams, night 
sweats and flashbacks.  She had severe psychological stress 
when exposed to trauma-related cues, and extreme 
physiological reactivity when exposed to rape-related cues.  
She suffered from severe anhedonia, detachment and 
estrangement from others almost all of the time, and an 
extremely restricted range of affect.  She had difficulty 
falling and staying asleep, and difficulty concentrating.  
She exhibited an exaggerated startle response and extreme and 
constant hypervigilance.  She also met the criteria for major 
depression evidenced by psychomotor agitation, decreased 
agitation, feelings of worthlessness and difficulty making 
decisions.  She acknowledged one suicide attempt immediately 
following the event; however, she currently denied suicidal 
or homicidal ideation.  She had been able to complete one 
year of college, but had to withdraw on two other occasions 
due to her inability to cope with worries about her physical 
and sexual safety.  The clinicians concluded that the 
veteran's symptoms caused severe impairment in social and 
occupational functioning.  The final diagnoses were chronic, 
severe, PTSD; and recurrent, major depressive disorder.  Her 
Global Assessment of Functioning (GAF) was reported to be 35.  

At a VA neurological examination in July 1999, the veteran 
reported that she had experienced sleep disturbances since 
the incident in service; and that she had had difficulty 
maintaining social relationships and steady employment.  She 
had worked part-time cleaning houses but had missed a lot of 
time due to her PTSD.  She was not close to a lot of people.  
Mental status testing indicated that her mood was quite tense 
and at times tearful.  Her affect was appropriate, and there 
were no delusions, hallucinations or ideas of reference.  Her 
memory was good.  PTSD was diagnosed.  Her GAF was reported 
to be 53, with moderately serious impairment in social and 
occupational functioning.  

In a December 1999 statement, a clinical neuropsychologist 
from the Southeastern Regional Rehabilitation Center, 
indicated that an error had been included in a previous 
report.  The veteran had remained in continuous treatment for 
PTSD, it did not end in 1992; and she continued to have 
difficulties related to that condition.  

In lieu of a personal hearing, the veteran testified at a 
videoconference hearing before the undersigned Acting Member 
of the Board in April 2000.  She testified that she had a 
very hard time surviving every day.  She was unable to spend 
much time out of the house because she feared for her safety.  
She often broke out in hives and experienced flu-like 
symptoms.  On occasion, her friend had to come get her 
because she become faint while she was somewhere.  At 
present, she worked cleaning a friend's house.  She wished to 
secure better employment, but it was difficult since the 
incident in service.  The veteran's friend testified that he 
had known the veteran a few years and had witnessed how the 
incident in service had affected her life.  She did not feel 
safe and often did not wish to attend any social functions.  

In an undated statement, a friend of the veteran reported 
that the veteran had great difficulty sleeping due to 
frequent nightmares about the incident in service.  She had 
attempted to attend a physical therapy school; however, she 
had to drop out because she didn't feel safe.  She was 
uncomfortable in social situations and did not attend any 
functions with him.  She also had no interest in marriage or 
sexual intimacy.  

Analysis

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000.  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim.  At the videoconference hearing 
before the undersigned, information was elicited from the 
veteran concerning her treatment and what medical evidence 
might be available to support her claim.  She testified that 
all relevant evidence had been obtained by the RO, and the 
veteran has not identified any outstanding evidence that 
might aid her claim.  Furthermore, although the veteran 
submitted additional evidence directly to the Board in 
support of her claim, she included a waiver of RO review of 
this evidence in accordance with 38 C.F.R. § 20.1304 (2000)  
Accordingly, the Board finds that VA's duties set forth in 
the Veterans Claims Assistance Act of 2000 have been 
substantially complied with, and no useful purpose would be 
served by remanding this case back to the RO for additional 
consideration under the new law.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, is not applicable in the present case, 
because the veteran's claim for disability compensation has 
remained in appellate status since he filed an NOD as to the 
initial decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in Fenderson, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of his appeal, and, where the 
record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA issued new regulations for rating psychiatric disorders 
effective on November 7, 1996.  61 Fed. Reg. 52,700 (1996).  
The Court has held that, where a pertinent law or regulation 
changes after a claim has been filed or reopened but before 
the administrative and/or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Fischer v. West, 11 Vet. App. 
121, 123 (1998), quoting Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order).  

The VA General Counsel has provided guidance as to how such 
changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-2000, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).  

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from a mental disorder, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

The veteran is currently assigned a 30 percent disability 
rating for her service-connected PTSD under Diagnostic Code 
(DC) 9411.  Under the General Rating Formula for 
Psychoneurotic Disorders, effective prior to November 7, 
1996, a 30 percent rating is assigned when the evidence 
demonstrated definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating may be assigned when the 
evidence demonstrated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to maintain 
or retain employment.  

A 100 percent rating will be assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or it is shown that the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
held that the criteria in 38 C.F.R. § 4.132, DC 9411 (1996) 
for a 100 percent total rating were each independent bases 
for granting a total evaluation.  

The Board finds that the old rating criteria are more 
favorable to the veteran.  The record shows that upon VA 
examinations in September 1997 and July 1999, the veteran was 
diagnosed with PTSD.  In a September 1997 psychological 
evaluation, the clinician noted that the veteran's day to day 
functioning had been markedly affected by the incident in 
service, and that she experienced a sense of hopelessness and 
helplessness.  In a June 1999 letter, the veteran's treating 
psychologist from the VA concluded that the veteran's PTSD 
and major depressive disorder caused severe impairment in her 
social and occupational functioning.  She continued to 
experience nightmares, intrusive recollections, and 
flashbacks from the incident; and he had been unable to cope 
with worries related to her physical and sexual safety.  She 
had attempted to go back to school but had to withdraw on two 
occasions.  She concluded that the veteran's GAF was 
approximately 35.  Finally, at her personal hearing in April 
2000, the veteran acknowledged that she had been unable to 
work on a regular basis since her discharge from service.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  The GAF score is probative evidence for VA rating 
purposes, because it indicates a person's ability to function 
in the areas of concern in rating disabilities for VA 
purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
A score between 31 and 40 contemplates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  Based on the clinical 
assessments discussed above, as well as the veteran's 
testimony, the Board finds that her service-connected PTSD 
renders her demonstrably unable to obtain or retain 
employment.  Hence, a 100 percent rating is warranted.  See 
38 C.F.R. §§ 4.7, 4.130, 4.132, DC 9411 (1996).  

As the Board has found that the veteran is entitled to a 100 
percent rating under the old criteria, consideration of the 
new criteria is not necessary at this time.  See VAOPGCPREC 
3-2000, at 5 (Apr. 10, 2000).  



ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  



REMAND

In her initial Notice of Disagreement, the veteran only 
indicated that she disagreed with the rating assigned for the 
service-connected PTSD.  She did not mention the 
noncompensable rating assigned for the service-connected 
residuals of a cerebral concussion with headaches, and that 
issue was not included in the Statement of the Case provided 
to her by the RO in February 1999.  Subsequently, it appears 
that the veteran raised the issue of entitlement to an 
increased rating for residuals of a cerebral concussion with 
headaches in her VA Form 9, and in an October 1999 rating 
decision, the RO granted 10 percent for residuals of a 
cerebral concussion with headaches.  Thereafter, the RO 
provided her a Supplemental Statement of the Case which 
included that issue.  The veteran then submitted another VA 
Form 9, which discussed both issues.  

The Board finds that the veteran's second VA Form 9 
constituted a notice of disagreement pertaining to the denial 
of a rating in excess of 10 percent for residuals of a 
cerebral concussion with headaches.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that where a notice of 
disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  Therefore, 
although the Board accepted testimony pertaining to this 
issue at the veteran's videoconference hearing in April 2000, 
upon further review of the record, the Board concludes that a 
remand is necessary to correct this procedural defect.  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should review the claims folder to 
assure compliance with the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should provide the veteran with a 
statement of the case pertaining to the issue 
of entitlement to an increased rating for 
residuals of a cerebral concussion with 
headaches.  The veteran should also be advised 
of what actions she must take in order to 
perfect an appeal on this issue if she wishes 
the case to be returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, she is advised that she has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 



